MANNING, J.
By section 2247 of the Revised Code, “ any party to a suit or proceeding, aggrieved by a final judgment, decree, or order of the judge of probate, in such suit or proceeding, may appeal to the Circuit or Supreme Court, under the rules regulating appeals from the Courts of Probate,” &c. These rules for appeal, in a case for partition, are contained in clause 6 a, of section 2244, and require that such appeal be taken within six months. More than that *599time elapsed, after tbe final order in this canse was made, before the appeal was sued out; and it must, therefore, be dismissed.